Title: To Thomas Jefferson from Thomas Ferrall, 12 March 1807
From: Ferrall, Thomas
To: Jefferson, Thomas


                        
                     His Excellency Tho Jefferson P. U.S.
                     Respected Sir,
                            Norfolk Jail March 12th. 1807
                        
                         pardon me for Writing a few lines To a gentleman of yr. repute and high Estimation But immergentcy compels me to inform you of my misfortune in this
                            place—having no friend and an entire Stranger makes me address you
                            Sir, With a few lines Which I hope will be Sanctiond. I am Sir a True Born American Always would loose the last drop of
                            blood in behalf of my Country at any time When called Upon. On the 20 of Jany. Theare Was an acquasation brought Against
                            me So Strange and absurd in Every Sence of the Word that Sir it Would put Almost any One to clear Themselves of the charge. I happen’d With 2 young men in one of those houses of
                                Low Dame and thear was a Equality play Exhibited. I happnd to be Successful and Won, a Cruel Baudity. One Said they lost a Small Pocket Book with 50 dollrs. and the money must be
                            Theares—No one Saw me take any thing I was Search’d nothing found with me belonging to them. Neither in my trunk nor no
                            Wheare. I always Fought hard for What I Got, and Gentleman of Rank
                            was fond of my company my father and mother are both dead and I have a recommendation Throughout the Globe. I Serv’d my
                            time With Valentine Reintzel Sadler Geo. Town. Touring the city my constituton no way impared. I will Enter On Board the
                            Chesapeakes any Vessel of the navy. [receivg] Your order Sir is Sufficient, and I
                            am at Your command. Signd a 
                  True Republican and Destress’d Young Fellow in a Strange place
                        
                            Thomas M. Ferrall
                            
                        
                        
                            Previous to This unfortunate circumstance the majestrates had a parcel of those tables burnt and would
                                not heare to me but laid me over to may court. My attorney Mr. Rob. B. Taylor. Says theare is no proof he Will Get me
                                of but I suffer in Jail Sir. none but people of the Worst caracters against me and Will Swear any thing which can be
                                proved.
                        
                    